Citation Nr: 1443987	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-12 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure or secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  After the Veteran, through his service representative, requested reconsideration of the January 2007 rating decision in an April 2007 statement, the RO essentially reopened this claim and readjudicated it on the merits in a July 2007 rating decision.  

Contrary to the RO's finding in the July 2007 rating decision that the Veteran's April 2007 statement was a request to reopen the previously denied service connection claim for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus, the Board finds that, because the Veteran submitted his April 2007 statement within one year of the January 2007 rating decision, this decision was not final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The Veteran disagreed with the July 2007 rating decision in September 2007.  He perfected a timely appeal in April 2008.  Having reviewed the record evidence, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.

Although the Veteran requested a Travel Board hearing when he perfected a timely appeal in April 2008, he failed to report for this hearing when it was scheduled in March 2009.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

This claim was previously before the Board in August 2011, at which time the Board remanded it for additional development.  In a January 2014 decision, the Board denied entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus, type II.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a July 2014 Order, the Court granted the motion, vacated the Board's January 2014 decision, and remanded this case to the Board for readjudication.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension, including as due to herbicide exposure or service-connected diabetes mellitus, type II.  

The record shows that the Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, it is presumed that he was exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2013).  

Hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition for which presumptive service connection for herbicide exposure may be granted.  Although ischemic heart disease has been added to the list of diseases presumed to be associated with a history of exposure to herbicide agents, VA has declined to extend that presumption to hypertension.  See Diseases Associated with Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53202, 53204 (Aug. 31, 2010).  In December 2010, the Secretary of Veterans Affairs reiterated that service connection for hypertension, among other diseases identified in the July 24, 2009, National Academy of Sciences (NAS) report, "Veterans and Agent Orange: Update 2008," was not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).  Based upon the findings in the NAS report, VA amended 38 C.F.R. § 3.309(e) for the express purpose of adding a Note to § 3.309(e) clarifying that the term "ischemic heart disease" does not include hypertension.  See 75 Fed. Reg. 53202, 53216.  

Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The NAS has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See NAS, Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011).  Furthermore, the Secretary has noted that the NAS concluded in 2006 that there was limited or suggestive evidence of an association between exposure to herbicides and hypertension.  See 75 Fed. Reg. 32540, 32549 (June 8, 2010).  It was also noted by the Secretary that in 2008 the NAS found there was limited or suggestive evidence of an association between herbicide exposure and hypertension.  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  See 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran had a VA examination in September 2011.  In her opinion, the examiner did not discuss the NAS findings that there is limited or suggestive evidence of an association between exposure to herbicides and hypertension.  Therefore, the claim must be remanded in order to obtain an addendum to the opinion.

VA treatment records to September 2011 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from September 2011 to the present before the claim is decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from September 2011 to the present.

2.  Thereafter, obtain an addendum to the September 2011 VA examination report.  The claims folder should be provided to the reviewer prior to completion of the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's  hypertension is due to exposure to herbicides during service in Vietnam.  

The examiner must provide a detailed rationale for any opinion expressed.  The rationale must include discussion of the NAS 2006, 2008 and 2010 NAS updates that concluded there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



